Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 02/19/2019. Claims 1-38 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Objections
Claims 25 and 34 are objected to because of the following informalities: 
In claims 25 and 34,"signal." should read "signal,"  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the    
subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an optical beamforming module coupled to receive the combination optical beam from the optical fiber link and operable to separate the probe light into different optical probe beams at the different WDM wavelengths and to project the different optical probe beams to different directions for LiDAR sensing” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-28 are rejected due to claim dependency.

                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-37 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by  Hosseini et al. (US 20180306925 A1)1
Regarding claim 35, Hosseini teaches a method for performing light detection and ranging, comprising: 
generating a combined optical beam including light at different WDM wavelengths (Fig. 8, para [52]-[53]); 
modulating the combined optical beam with a modulation signal referenced to a system clock (Fig. 8, para [52]-[53], A modulator can also be used as a clock and it is also a FMCW lidar);  1
5demultiplexing the modulated combined beam into different optical probe beams at the different WDM wavelengths (Fig. 8, para [53]); 
projecting the different optical probe beams at the different WDM wavelengths into different directions in space to optically probe a surrounding (Fig. 8, para [53]-[54]); 
receiving reflected probe beams at the different WDM wavelengths from the 10surrounding to combine reflected probe beams into a combined reflected probe beam (Fig. 8, para [54]-[55]);
directing the combined reflected probe beam to an optical receiver module which separates the combined reflected probe beam into different reflected optical probe beams at the different WDM wavelengths along different optical paths leading to different photoreactors to produce different detector signals (Fig. 8, para [55]-[56]);  
15processing the detector signals based on the system clock to determine distances of reflecting objects in the surrounding to cause the reflected probe beams; and using the determined distances to determine positions of the reflecting objects in space (Para [56], Frequency Modulation Continuous Wave (FMCW) measures a distance from a difference frequency of reflected light and reference light by modulating a frequency of continuous light and colliding the light with the object are known).
Regarding claim 36, Hosseini teaches the method as in claim 35, comprising: projecting the different optical probe beams at the different WDM wavelengths into different directions in space without using a rotating mechanism or a scanning mechanism (Fig. 8, para [53] The single waveguide carrying all these wavelengths is directed into a phased array, from which several individual beams are emitted. Emitted light that subsequently strikes an object will scatter back toward the phased array aperture, where it is received and coupled back into the single waveguide.).
Regarding claim 37, Hosseini teaches the method as in claim 35, comprising:  25projecting the different optical probe beams at the different WDM wavelengths into different directions in space by using a rotating mechanism to cause scanning of the optical probe beams (Fig. 7, para [46]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 20180306925 A1) in view of Crouch et al. (US 20180224547 A1).
Regarding claim 38, Hosseini fails to explicitly teach but Crouch teaches the method as in claim 35, comprising: performing optical modulation based on time domain pulses, sinusoidal modulation with a linear frequency chirp, on/off keying (OKK), return-to-zero, duel binary, DPSK, QPSK, or PAM4 (Para [42]).
It would have been obvious to combine Hosseini’s Lidar system with Crouch because it does no more than predictable results of achieving the desired range accuracy and resolution.

Allowable Subject Matter
Claims 1-34 are allowable:

Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record, either individually or in combination, fails to explicitly teach the following element:  a motor engaged to cause the optical collimator and the optical diffraction grating to rotate together to scan the different optical probe beams at different beam directions and at 15the different WDM wavelengths for LiDAR sensing while maintaining optical alignment with each other that are aligned relative to each other. As a result, the subject matter is allowable over the cited prior arts.
Claims 2-28 are allowed due to claim dependency.

Regarding claim 29, the prior art of record, either individually or in combination, fails to explicitly teach all the elements of the claim.
Claims 30-34 are allowed due to claim dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Kotake et al. (US 20170307648 A1), teaches Laser Radar Device
Zou et al. (US 9689968 B2), teaches Wholly Optically Controlled Phased Array Radar Transmitter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645          

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The citation used for Hosseini et al. (US 20180306925 A1is supported by provisional application No. 62/490 000 filed on April 25, 2017.